          Case 1:19-cv-05574-AT Document 96 Filed 10/30/20 Page 1 of 1

                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 10/30/2020
TAMAS JONAS,

                      Plaintiff,

              -against-                                                  19 Civ. 5574 (AT)

NOBLE CONSTRUCTION GROUP, LLC, BLDG 44
DEVELOPERS LLC and BLDG 44 LI LLC, SUFFOLK
CONSTRUCTION COMPANY INC. and
NOBLE/SUFFOLK, A JOINT VENTURE, LLC,                                           ORDER

                Defendants.
NOBLE CONSTRUCTION GROUP, LLC, SUFFOLK
CONSTRUCTION COMPANY INC. and
NOBLE/SUFFOLK, A JOINT VENTURE, LLC,

                      Third-Party Plaintiffs,

              -against-

WINDOWS FASHIONS, LLC d/b/a/BEACON
INTERIORS,

                Third-Party Defendant.
ANALISA TORRES, District Judge:

         The Court has reviewed the parties’ letters at ECF Nos. 94, 95. Defendant Erika Szente
Custom Window Treatments LLC’s request to extend the fact discovery deadline is GRANTED
in part, DENIED in part. Accordingly, the parties shall complete all fact discovery by
November 16, 2020.

        The case management conference scheduled for November 16, 2020, is ADJOURNED to
December 1, 2020, at 10:40 p.m. By November 24, 2020, the parties shall submit their joint
status report.

       The Clerk of Court is directed to terminate the motion at ECF No. 94.

       SO ORDERED.

Dated: October 30, 2020
       New York, New York
